Title: Bartholomew Dandridge, Jr., to Henry Knox, 26 April 1794
From: Dandridge, Bartholomew Jr.
To: Knox, Henry


          
            [Philadelphia] Saturday 26th Aprl 1794.
          
          By the President’s order B. Dandridge sends the enclosed letter &c. from the Govr.
            of No. Carolina to the President, to the Secretary of war. The
            President wishes the Secretary to inform him what has prevented a final settlement of
            the business respecting the Sloop L’Amie Marguirette, & what is necessary to be done
            in order to an ultimate decision relatively thereto.
        